DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 8,947,876; hereinafter “Zhu”).
Regarding claim 1, Zhu discloses an interface card cage (Fig. 3), configured to fix a riser card (32, Fig. 3) and at least one interface card (such as 4, Fig. 3) electrically connected to and disposed on the riser card, the interface card cage comprising: a first assembly (31, Fig. 3), comprising a first side wall (wall behind 32 shown in Fig. 3), a second side wall (wall of 310, Fig. 3), and a bent portion (312, Fig. 3), wherein the first side wall is configured for the riser card to be disposed thereon (32 on the wall as shown in Fig. 3), the second side wall is disposed between and connected to the first side wall and the bent portion (as shown in Fig. 3), the second side wall has at least one opening (310, Figs. 3, 4) configured to expose the at least one interface card (4 exposed as shown in Fig. 4), the bent portion and the first side wall respectively extend in different directions from two opposite sides of the second side wall (refer to Figs. 3, 4), and the bent portion comprises a protrusion (319 and/or pivot for 33 at 334, Figs. 3-5) extending from a surface of the bent portion located away from the second side wall (as shown in Fig. 3); and a second assembly (33, Figs. 3-5), comprising an assembly part (331, Fig. 5), wherein the assembly part has a slot (elongated 338 between 336 and 335, Fig. 5), the assembly part comprises a first side plate (335, Fig. 5) and a second side plate (336, Fig. 5) respectively located at two opposite sides of the slot (as shown in Fig. 5), the first side plate has a recess (see circular recess on right side of 335 in Fig. 5) located at one end of the slot, the assembly part has a first edge (top edge above circular recess) and a second edge (bottom edge below circular recess) located at two opposite sides of the recess (see cropped Fig. 5 below), a direction from the first edge to the second edge is different from a direction from the first side plate to the second side plate (see cropped Fig. 5 below), the bent portion of the first assembly is located in the slot, and the protrusion is located in the recess (as shown in Fig. 6).

    PNG
    media_image1.png
    307
    594
    media_image1.png
    Greyscale

Regarding claim 2, Zhu discloses the interface card cage according to claim 1, and Zhu further discloses wherein the second assembly further comprises a third side wall (337, Fig. 5) disposed on the assembly part, the third side wall is opposite to the first side wall (as shown in Fig. 3), and the first side wall, the second side wall, and the third side wall together form an accommodation space therebetween, and the accommodation space is configured to accommodate the riser card and the at least one interface card (as shown in Figs. 4, 6).
Regarding claim 6, Zhu discloses a server (100, Fig. 1), comprising: a chassis (11, Fig. 1); a motherboard (same as 2, Figs. 1, 2), disposed in the chassis; an interface card cage (3, Figs. 1, 3, 4), comprising: a first assembly (31, Fig. 3), comprising a first side wall (wall behind 32 shown in Fig. 3), a second side wall (wall of 310, Fig. 3), and a bent portion (312, Fig. 3), wherein the second side wall is disposed between and connected to the first side wall and the bent portion (as shown in Fig. 3), the second side wall has at least one opening (310, Figs. 3, 4), the bent portion and the first side wall respectively extend in different directions from two opposite sides of the second side wall (as shown in Fig. 3), and the bent portion comprises a protrusion (319 and/or pivot for 33 at 334, Figs. 3-5) extending from a surface of the bent portion located away from the second side wall (as shown in Fig. 3); and a second assembly (33, Figs. 3-5), comprising an assembly part (331 excluding base part, Fig. 5) and a base part (left base part of 336, 337, 335, Fig. 5), wherein the assembly part is disposed on the base part, the assembly part has a slot (elongated 338 between 336 and 335, Fig. 5), a longitudinal axis of the slot passes through the base part (as shown in Fig. 5), the assembly part comprises a first side plate (335, Fig. 5) and a second side plate (336, Fig. 5) respectively located at two opposite sides of the slot (as shown in Fig. 5), the first side plate has a recess (see circular recess on right side of 335 in Fig. 5) located at one end of the slot located away from the base part, the assembly part has a first edge (top edge above circular recess) and a second edge (bottom edge below circular recess) located at two opposite sides of the recess (see cropped Fig. 5 below), a direction from the first edge to the second edge is different from a direction from the first side plate to the second side plate (see cropped Fig. 5 below), 

    PNG
    media_image1.png
    307
    594
    media_image1.png
    Greyscale

the bent portion of the first assembly is located in the slot (when 33 rotates toward 312 in Fig. 4; also see Fig. 6), the protrusion is located in the recess (as shown in Fig. 6), and the base part is disposed in the chassis (refer to Fig. 1); a riser card (32, Fig. 3), disposed on the first side wall of the first assembly and electrically connected to the motherboard; and at least one interface card (such as 4, Fig. 3), electrically connected to and disposed on the riser card, wherein the at least one interface card is exposed by the at least one opening (4 exposed as shown in Fig. 4).
	Regarding claim 7, Zhu discloses the server according to claim 6, and Zhu further discloses wherein the second assembly further comprises a third side wall (337, Fig. 5) disposed on the assembly part, the third side wall is opposite to the first side wall (as shown in Fig. 3), the first side wall, the second side wall, and the third side wall together form an accommodation space therebetween, and the accommodation space is configured to accommodate the riser card and the at least one interface card (as shown in Figs. 4, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, and further in view of Kuo et al. (US 7,990,732; hereinafter “Kuo”).
Regarding claim 4, Zhu teaches the interface card cage according to claim 1, and Zhu further teaches wherein the second assembly further comprises a base part (left base part of 336, 337, 335 Fig. 5), the assembly part is disposed on the base part, a longitudinal axis of the slot passes through the base part, the recess is located at one end of the slot located away from the base part (base part on left and recess on right in Fig. 5), the first assembly is disposed on the base part of the second assembly (when closed off, bent portion of 31 will be directly or indirectly on the base part of 33 in Fig. 3).
Zhu does not teach the base part has at least one through hole configured for at least one fastener to pass through. However, Kuo teaches an interface card cage (Figs. 1-3), comprising: a base part (bottom/base part of 40, Fig. 1) has at least one through hole (hole where 431 occupies on 40) configured for at least one fastener (431, Fig. 1) to pass through. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base part has at least one through hole configured for at least one fastener to pass through in Zhu, as taught by Kuo, in order to further secure the interface card and prevent the second assembly from rotating out.
Regarding claim 5, Zhu teaches the interface card cage according to claim 1, and Zhu further teaches wherein the second assembly further comprises a base part (left base part of 336, 337, 335 Fig. 5), the assembly part is disposed on the base part, a longitudinal axis of the slot passes through the base part, the recess is located at one end of the slot located away from the base part (base part on left and recess on right in Fig. 5), the first assembly is disposed on the base part of the second assembly (when closed off, bent portion of 31 will be directly or indirectly on the base part of 33 in Fig. 3).
Zhu does not teach the base part comprises a handle connected to a surface of the base part where the assembly part is connected, and the handle is opposite to the second side wall. However, Kuo teaches an interface card cage (Figs. 1-3), comprising: a base part (bottom/base part of 40, Fig. 1) comprises a handle (431 can acts as a handle) connected to a surface (right surface of 40 in Fig. 1) of the base part where an assembly part (such as 43, 41, 411, 422, Fig. 1) is connected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base part comprises a handle connected to a surface of the base part where the assembly part is connected, and the handle is opposite to the second side wall in Zhu, as taught by Kuo, in order to easily maneuver the second assembly.
	Regarding claim 9, Zhu teaches the server according to claim 6. Zhu does not teach at least one fastener, wherein the base part has at least one through hole, the chassis has at least one fastening hole, and the at least one fastener passes through the at least one through hole to be fixed in the at least one fastening hole of the chassis. However, Kuo teaches at least one fastener (431, Fig. 1), wherein a base part (bottom/base part of 40, Fig. 1) has at least one through hole (hole where 431 occupies on 40), a chassis (chassis of 1121, Fig. 1) has at least one fastening hole (same as 1121, Fig. 1), and the at least one fastener passes through the at least one through hole to be fixed in the at least one fastening hole of the chassis (see Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one fastener, wherein the base part has at least one through hole, the chassis has at least one fastening hole, and the at least one fastener passes through the at least one through hole to be fixed in the at least one fastening hole of the chassis in Zhu, as taught by Kuo, in order to further secure the interface card and prevent the second assembly from rotating out

Allowable Subject Matter
Claims 3, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 3, prior arts do not teach or suggest the combination of the interface card cage according to claim 3, in particular, wherein the second assembly further comprises a base part, the assembly part is disposed on the base part, a longitudinal axis of the slot passes through the base part, the recess is located at one end of the slot located away from the base part, the first assembly is disposed on the base part of the second assembly, the base part has at least one positioning hole, the first side wall comprises at least one positioning pin, and the at least one positioning pin passes through the at least one positioning hole.
	Re claim 8, prior arts do not teach or suggest the combination of the server according to claim 8, in particular, wherein the base part has at least one positioning hole, the first side wall comprises at least one positioning pin, and the at least one positioning pin passes through the at least one positioning hole.
	Re claim 10, prior arts do not teach or suggest the combination of the server according to claim 10, in particular, a cover disposed on the chassis, wherein the riser card and the at least one interface card are located between the base part and the cover.

Response to Arguments
Applicant's arguments filed on 3/21/2022 have been fully considered but they are not persuasive. Applicant made the following argument:
1. Applicant alleges, regards claims 1 and 6, that Zhu do not discloses “the bent portion comprises a protrusion extending from a surface of the bent portion located away from the second side wall ... the first side plate has a recess located at one end of the slot, the assembly part has a first edge and a second edge located at two opposite sides of the recess, a direction from the first edge to the second edge is different from a direction from the first side plate to the second side plate, the bent portion of the first assembly is located in the slot, and the protrusion is located in the recess”. (Response at pg. 5).
	Examiner directs Applicant’s attention to rejection in claim 1 above, where Zhu discloses “the bent portion comprises a protrusion (319 and/or pivot for 33 at 334, Figs. 3-5) extending from a surface of the bent portion located away from the second side wall (as shown in Fig. 3)… the first side plate has a recess (see circular recess on right side of 335 in Fig. 5) located at one end of the slot…”. Note that examiner interpret the pivot for rotation of 33 as the “protrusion”, and that 335 has a circular recess at one end as shown in Fig. 5 in order to pivot onto the bent portion for rotation. See cropped Figs. 3 and 5 below.

    PNG
    media_image2.png
    298
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    312
    448
    media_image3.png
    Greyscale

Thus, Zhu does disclose the claimed limitation.

2. Applicant alleges that In the present application, as shown in Fig. 4 and further Fig. 2, the recess 2121 is located at one end of the slot 211, and the assembly part 210 has a first edge 214 and a second edge 215 located at two opposite sides of the recess 2121. A direction from the first edge 214 to the second edge 215 (e.g., positive X-axis direction as shown in Fig. 4) is different from a direction from the first side plate 212 to the second side plate 213 (e.g., positive Y-axis direction as shown in Fig. 4). When the first assembly 100 is mounted on the second assembly 200 along a direction, for example, negative Z-axis direction, the bent portion 130 of the first assembly 100 is located in the slot 211, and the protrusion 131 is located in the recess 2121. That is, the movement of the first assembly 100 with respect to the second assembly 200 in one dimension (e.g., Y-axis as shown in Fig. 4) is restricted due to the bent portion 130 clamped between the first side plate 212 and the second side plate 213, the movement of the first assembly 100 with respect to the second assembly 200 in another dimension (e.g., X-axis as shown in Fig. 4) is restricted due to the protrusion 131 clamped between the first edge 214 and the second edge 215, and the movement of the first assembly with respect to the second assembly 200 in the gravity direction (e.g., negative Z-axis direction as shown in Fig. 4) is restricted due to the protrusion 131 supported by the bottom surface (not numbered) of the recess 2121. (response at pages. 5-6).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the movement of the first assembly with respect to the second assembly in another dimension is restricted due to the protrusion clamped between the first edge and the second edge, and the movement of the first assembly with respect to the second assembly in the gravity direction is restricted due to the protrusion supported by the bottom surface of the recess) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also note that “a recess located at one end of the slot” can be interpreted broadly (i.e. different than a cutout/notch located at an edge of a plate).Thus, examiner respectfully disagrees with applicant’s argument. Applicant should claim more specific structure and the how the movement is restricted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841